MONTGOMERY, Judge.
 Earle V. Powell, as Commissioner of the Department of Economic Security, has appealed from a judgment in favor of Vencil Pruitt holding that Pruitt “is permanently and totally disabled and qualified to receive aid to dependant (sic) children as contemplated by the Public Assistance Law.” The judgment reversed a ruling by the Appeal Board holding appellee ineligible to receive aid for his dependent children. See KRS 205.230.
Appellee has failed to file a brief. Pursuant to RCA 1.260(c) (2), the failure of appellee to file a brief is regarded as a confession of error, requiring a reversal. Appellant’s brief reasonably appears to sustain such action. On the record the judgment is erroneous. Powell v. Bingham, Ky., 350 S.W.2d 150.
Judgment reversed.